          Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 1 of 8



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:15-CR-285-APG-EJY

 9                Plaintiff,                       Amended Preliminary Order of Forfeiture

10         v.

11 CHARLES BURTON RITCHIE,
   a/k/a/ Burton Ritchie, and
12 BENJAMIN GALECKI,
   a/k/a Zencense Ben,
13
               Defendants.
14

15         This Court finds Charles Burton Ritchie, a/k/a/ Burton Ritchie, and Benjamin

16 Galecki, a/k/a Zencense Ben, were found guilty of Counts 1-19 and 22-26 of a 26-Count

17 Superseding Indictment charging them in Count 1 with continuing criminal enterprise in

18 violation of 21 U.S.C. §§ 841(a)(1), 856(a)(1), and 848; in Count 2 with conspiracy to

19 engage in financial transactions to promote unlawful activity in violation of 18 U.S.C. §

20 1956(a)(1)(A)(i) and 1956(h); in Count 3 with conspiracy to transport funds to promote

21 unlawful activity in violation of 18 U.S.C. § 1956(a)(2)(A) and 1956(h); in Counts 4-7 with

22 transporting funds to promote unlawful activity in violation of 18 U.S.C. §§ 2 and

23 1956(a)(2)(A) 18 U.S.C.; in Count 8 with conspiracy to launder money instruments in

24 violation of 18 U.S.C. §§ 1957 and 1956(h); in Count 9 with conspiracy to commit mail

25 fraud in violation of 18 U.S.C. §§ 1341 and 1349; in Counts 10-13 with mail fraud in

26 violation of 18 U.S.C. §§ 2 and 1341; in Count 14 with conspiracy to commit wire fraud in

27 violation of 18 U.S.C. §§ 1343 and 1349; in Counts 15-19 with wire fraud in violation of 18

28 U.S.C. §§ 2 and 1343; in Count 22 with conspiracy to manufacture, possess with intent to
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 2 of 8



 1   distribute, and distribute a controlled substance analogue to the extent intended for human

 2   consumption in violation of 21 U.S.C. §§ 841(a)(1) and 846; in Count 23 with manufacture

 3   a controlled substance analogue to the extent intended for human consumption in violation

 4   of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1); in Count 24 with distribution of a controlled

 5   substance analogue in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1); in Count 25

 6   with maintaining a drug involved premises in violation of 18 U.S.C. § 2 and 21 U.S.C. §

 7   856(a)(1); and in Count 26 with possession of a listed chemical with the intent to

 8   manufacture a controlled substance analogue intended for human consumption in violation

 9   of 18 U.S.C. § 2 and 21 U.S.C. § 841(c). Superseding Indictment, ECF No. 56; Minutes of

10   Jury Verdict, ECF No. 439; Jury Trial, ECF No. 442.

11          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

12   of America has shown the requisite nexus between property set forth in the Amended Bill of

13   Particulars and the Forfeiture Allegations of the Superseding Indictment and the offenses to

14   which Charles Burton Ritchie, a/k/a/ Burton Ritchie, and Benjamin Galecki, a/k/a

15   Zencense Ben, were found guilty. Superseding Indictment, ECF No. 56; Amended Bill of

16   Particulars, ECF No. 259; Minutes of Jury Trial, ECF No. 442; Jury Verdict, ECF No. 439.

17          The following property and money judgment are (1) any property, real or personal,

18   which constitutes or is derived from proceeds traceable to violations of 21 U.S.C. § 848, a

19   specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7)(C), or a conspiracy to

20   commit such offense; (2) any property, real or personal, which constitutes or is derived from

21   proceeds traceable to violations of 21 U.S.C. §§ 841(a)(1), 841(c), and 856(a)(1), specified

22   unlawful activities as defined in 18 U.S.C. § 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. §

23   846, conspiracy to commit such offenses; (3) any property constituting, or derived from, any

24   proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1),

25   841(c), 856(a)(1), 846, and 848; (4) any property used, or intended to be used, in any

26   manner or part, to commit, or to facilitate the commission of 21 U.S.C. §§ 841(a)(1), 841(c),

27   856(a)(1), 846, and 848; (5) any interest in, claims against, and property or contractual rights

28   affording a source of control over, the continuing criminal enterprise, 21 U.S.C. § 848; (6)
                                                    2
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 3 of 8



 1   all moneys, negotiable instruments, securities, or other things of value furnished or intended

 2   to be furnished in exchange for a controlled substance or listed chemical in violation of 21

 3   U.S.C. §§ 841(a)(1), 841(c), 856(a)(1), 846, and 848, all proceeds traceable to such an

 4   exchange, and all moneys, negotiable instruments, and securities used or intended to be

 5   used to facilitate any violation of 21 U.S.C. §§ 841(a)(1), 841(c), 856(a)(1), 846, and 848; (7)

 6   all real property, including any right, title, and interest (including any leasehold interest) in

 7   the whole of any lot or tract of land and any appurtenances or improvements, which is used,

 8   or intended to be used, in any manner or part, to commit, or to facilitate the commission of

 9   21 U.S.C. §§ 841(a)(1), 841(c), 856(a)(1), 846, and 848; (8) any property, real or personal,

10   involved in transactions or attempted transactions in violation of 18 U.S.C. §§

11   1956(a)(1)(A)(i), 1956(a)(2)(A), 1957, and 1956(h), or any property traceable to such

12   property; (9) any property, real or personal, which constitutes or is derived from proceeds

13   traceable to violations of 18 U.S.C. §§ 1956(a)(1)(A)(i), 1956(a)(2)(A), and 1957, specified

14   unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18 U.S.C. §

15   1956(h), conspiracy to commit such offenses; (10) any property, real or personal, involved in

16   violations of 18 U.S.C. §§ 1956(a)(1)(A)(i), 1956(a)(2)(A), 1957, and 1956(h), or any

17   property traceable to such property; (11) any property, real or personal, which constitutes or

18   is derived from proceeds traceable to violations of 18 U.S.C. §§ 1341 and 1343, specified

19   unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18 U.S.C. §

20   1349, conspiracy to commit such offenses, and are subject to forfeiture pursuant to 18

21   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1), 853(a)(2), and

22   853(a)(3); 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 21 U.S.C. § 881(a)(7) with 28

23   U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(A) with 28 U.S.C. § 2461(c); 18 U.S.C. §

24   981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1); and 18 U.S.C. § 981(a)(1)(C)

25   with 28 U.S.C. § 2461(c):

26              1. $75,082.76 of $1,002,327.00 in United States Currency;

27              2. $46,173.56 in United States Currency;

28              3. a 2011 Chevrolet 3500 Express Van, VIN: 1GB3G3CG9B1113885;
                                                3
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 4 of 8



 1              4. $294,151 of $296,746.66 in United States Currency;

 2              5. $177,844.68 in United States Currency;

 3              6. The real property known as 260 East Flamingo Road, Unit No. 205 [also

 4                 known as Unit No. 233], Las Vegas, Nevada 89169 more particularly

 5                 described as:

 6      PARCEL I:
 7      UNIT TWO HUNDRED THIRTY-THREE (233) (“UNIT”) IN BUILDING
        FOUR (4) (“BUILDING”) AS SHOWN ON THE FINAL PLAT OF THE
 8      MERIDIAN AT HUGHES CENTER, FILED IN BOOK 49 OF PLATS, PAGE
        40, IN THE OFFICIAL RECORDS OF THE COUNTY RECORDER, CLARK
 9      COUNTY, NEVADA (“PLAT”), AND AS DEFINED AND SET FORTH IN
        AND SUBJECT TO THAT CERTAIN DECLARATION OF COVENANTS,
10      CONDITIONS AND RESTRICTIONS FOR THE MERIDIAN AT HUGHES
        CENTER, RECORDED JUNE 1, 2005 AS INSTRUMENT NO. 0001551 IN
11      BOOK 20050601 OFFICIAL RECORDS, CLARK COUNTY NEVADA (“THE
        MERIDIAN AT HUGHES CENTER DECLARATION”)
12
        PARCEL II:
13
        TOGETHER WITH AN UNDIVIDED ALLOCATED FRACTIONAL
14      INTEREST IN AND TO THE GENERAL COMMON ELEMENTS, AS SET
        FORTH IN, AND SUBJECT TO, THE PLAT AND THE MERIDIAN AT
15      HUGHES CENTER DECLARATION.
16      PARCEL III:
17      TOGETHER WITH AN EXCLUSIVE INTEREST IN AND TO THOSE
        LIMITED COMMON ELEMENTS, IF ANY, APPURTENANT TO THE UNIT,
18      AS SET FORTH IN, AND SUBJECT TO, THE PLAT AND THE MERIDIAN
        AT HUGHES CENTER DECLARATION.
19
        PARCEL IV:
20
        TOGETHER WITH A NON-EXCLUSIVE EASEMENT OF REASONABLE
21      INGRESS TO AND EGRESS FROM THE UNIT, AND OF ENJOYMENT OF
        THE GENERAL COMMON ELEMENTS, AS SET FORTH IN, AND SUBJECT
22      TO, THE PLAT AND THE MERIDIAN AT HUGHES CENTER
        DECLARATION, WITH ALL IMPROVEMENTS AND APPURTENANCES
23      THEREON. APN: 162-16-810-479
24   (all of which constitutes property)

25          and an in personam criminal forfeiture money judgment of $2,534,319.62 as to

26   Charles Burton Ritchie, a/k/a/ Burton Ritchie, and an in personam criminal forfeiture

27   money judgment of $2,534,319.62 as to Benjamin Galecki, a/k/a Zencense Ben, not to be

28   held jointly and severally liable with any codefendants, the collected money judgment
                                                    4
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 5 of 8



 1   amount between the codefendants is not to exceed $2,534,319.62, and that the property will

 2   be applied toward the payment of the money judgment.

 3          This Court finds that on the government’s motion, the court may at any time enter

 4   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 5   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 6   32.2(b)(2)(C).

 7          The in personam criminal forfeiture money judgment complies with Honeycutt v.

 8   United States, 137 S. Ct. 1626 (2017).

 9          This Court finds the United States of America is now entitled to, and should, reduce

10   the aforementioned property to the possession of the United States of America.

11          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the United States of America should seize the aforementioned property.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

14   States of America recover from Charles Burton Ritchie, a/k/a/ Burton Ritchie, an in

15   personam criminal forfeiture money judgment of $2,534,319.62.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

17   States of America recover from Benjamin Galecki, a/k/a Zencense Ben, an in personam

18   criminal forfeiture money judgment of $2,534,319.62.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

20   rights, ownership rights, and all rights, titles, and interests of Charles Burton Ritchie,

21   a/k/a/ Burton Ritchie, and Benjamin Galecki, a/k/a Zencense Ben, in the aforementioned

22   property are forfeited and are vested in the United States of America and shall be safely held

23   by the United States of America until further order of the Court.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

25   of America shall publish for at least thirty (30) consecutive days on the official internet

26   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

27   describe the forfeited property, state the time under the applicable statute when a petition

28   contesting the forfeiture must be filed, and state the name and contact information for the
                                                     5
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 6 of 8



 1   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 2   and 21 U.S.C. § 853(n)(2).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 4   or entity who claims an interest in the aforementioned property must file a petition for a

 5   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 6   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 7   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 8   right, title, or interest in the forfeited property and any additional facts supporting the

 9   petitioner’s petition and the relief sought.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

11   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

12   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

13   not sent, no later than sixty (60) days after the first day of the publication on the official

14   internet government forfeiture site, www.forfeiture.gov.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

16   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

17   Attorney’s Office at the following address at the time of filing:

18                  Daniel D. Hollingsworth
                    Assistant United States Attorney
19                  James A. Blum
                    Assistant United States Attorney
20                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
21

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

23   described herein need not be published in the event a Declaration of Forfeiture is issued by

24   the appropriate agency following publication of notice of seizure and intent to

25   administratively forfeit the above-described property.

26   ///

27   ///

28   ///
                                                      6
           Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 7 of 8



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4                 September 9
            DATED _____________________, 2020.

 5

 6

 7                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
          Case 2:15-cr-00285-APG-EJY Document 589 Filed 09/11/20 Page 8 of 8



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   September 1, 2020.

 4                                                   /s/ Maritess Recinto
                                                     MARITESS RECINTO
 5
                                                     Paralegal Specialist
 6                                                   US Attorney’s Office

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 8
